Order, Supreme Court, New York County (Edward H. Lehner, J.), entered September 13, 2006, which, to the extent appealed from, granted plaintiffs motion for summary judgment declaring that it had no duty to defend or indemnify defendant Dyker Contractors, Inc. in an underlying personal injury action, unanimously affirmed, without costs.
Dyker failed to raise a triable issue of fact whether its belief in its nonliability was reasonable, so as to excuse its nine-month delay in notifying plaintiff of the occurrence (see White v City of New York, 81 NY2d 955, 957 [1993]). The injury resulted from the collapse of a stairway at the job site at which Dyker was general contractor, Dyker’s foreman notified its principal of the accident on the day it happened, and the injured party appeared on site soon thereafter with his leg in a cast (see e.g. Pendill v Furry Paws, Inc., 29 AD3d 453 [2006]). Concur—Tom, J.E, Saxe, Friedman and Buckley, JJ.